Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 1 of 8 Page ID #:1




 1     CENTER FOR DISABILITY ACCESS
       Ray Ballister Jr., Esq., SBN 111282
 2     Phyl Grace, Esq., SBN 171771
       Russell Handy, Esq., SBN 195058
 3     Dennis Price, Esq., SBN 279082
       Mail: PO Box 262490
 4     San Diego, CA 92196-2490
       Delivery: 9845 Erma Road, Suite 300
 5     San Diego, CA 92131
       (858) 375-7385; (888) 422-5191 fax
 6     phylg@potterhandy.com
 7     Attorneys for Plaintiff
 8
 9
10                             UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
11
12
       Brian Whitaker,                         Case No.
13
                 Plaintiff,
14                                             Complaint For Damages And
         v.                                    Injunctive Relief For Violations
15                                             Of: American’s With Disabilities
       Mark H. Klein, in individual and        Act; Unruh Civil Rights Act
16     representative capacity as trustee of
       the Klein Family Trust dated
17     November 18, 2004;
       Barbara H. Klein, in individual and
18     representative capacity as trustee of
       the Klein Family Trust dated
19     November 18, 2004;
       Back To My Future, LLC, a
20     California Limited Liability
       Company; and Does 1-10,
21
                 Defendants.
22
23
           Plaintiff Brian Whitaker complains of Mark H. Klein, in individual and
24
     representative capacity as trustee of the Klein Family Trust dated November
25
     18, 2004; Barbara H. Klein, in individual and representative capacity as
26
     trustee of the Klein Family Trust dated November 18, 2004; Back To My
27
     Future, LLC, a California Limited Liability Company; and Does 1-10
28
     (“Defendants”), and alleges as follows:

                                           1

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 2 of 8 Page ID #:2




 1     PARTIES:
 2     1. Plaintiff is a California resident with physical disabilities. He is
 3   substantially limited in his ability to walk. He suffers from a C-4 spinal cord
 4   injury. He is a quadriplegic. He uses a wheelchair for mobility.
 5     2. Defendants Mark H. Klein and Barbara H. Klein, in individual and
 6   representative capacity as trustee of the Klein Family Trust dated November
 7   18, 2004, owned the real property located at or about 12404 Ventura Blvd.,
 8   Studio City, California, in June 2019.
 9     3. Defendants Mark H. Klein and Barbara H. Klein, in individual and
10   representative capacity as trustee of the Klein Family Trust dated November
11   18, 2004, own the real property located at or about 12404 Ventura Blvd.,
12   Studio City, California, currently.
13     4. Defendant Back To My Future, LLC owned Armani Wells located at or
14   about 12404 Ventura Blvd., Studio City, California, in June 2019.
15     5. Defendant Back To My Future, LLC owns Armani Wells (“Store”)
16   located at or about 12404 Ventura Blvd., Studio City, California, currently.
17     6. Plaintiff does not know the true names of Defendants, their business
18   capacities, their ownership connection to the property and business, or their
19   relative responsibilities in causing the access violations herein complained of,
20   and alleges a joint venture and common enterprise by all such Defendants.
21   Plaintiff is informed and believes that each of the Defendants herein,
22   including Does 1 through 10, inclusive, is responsible in some capacity for the
23   events herein alleged, or is a necessary party for obtaining appropriate relief.
24   Plaintiff will seek leave to amend when the true names, capacities,
25   connections, and responsibilities of the Defendants and Does 1 through 10,
26   inclusive, are ascertained.
27
28


                                              2

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 3 of 8 Page ID #:3




 1      JURISDICTION & VENUE:
 2      7. The Court has subject matter jurisdiction over the action pursuant to 28
 3   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
 4   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
 5      8. Pursuant to supplemental jurisdiction, an attendant and related cause
 6   of action, arising from the same nucleus of operative facts and arising out of
 7   the same transactions, is also brought under California’s Unruh Civil Rights
 8   Act, which act expressly incorporates the Americans with Disabilities Act.
 9      9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
10   founded on the fact that the real property which is the subject of this action is
11   located in this district and that Plaintiff's cause of action arose in this district.
12
13      FACTUAL ALLEGATIONS:
14      10. Plaintiff went to the Store in June 2019 with the intention to avail
15   himself of its goods and services, motivated in part to determine if the
16   defendants comply with the disability access laws.
17      11. The Store is a facility open to the public, a place of public
18   accommodation, and a business establishment.
19      12. Paths of travel are one of the facilities, privileges, and advantages
20   offered by Defendants to patrons of the Store.
21      13. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
22   to provide accessible paths of travel leading into the Store.
23      14. Currently, the defendants fail to provide accessible paths of travel.
24      15. Entrances are one of the facilities, privileges, and advantages offered by
25   Defendants to patrons of the Store.
26      16. Unfortunately, on the date of the plaintiff’s visit, the defendants failed
27   to provide accessible entrances because the door hardware was not accessible
28   to plaintiff.


                                               3

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 4 of 8 Page ID #:4




 1     17. Currently, the defendants fail to provide accessible entrances.
 2     18. Plaintiff personally encountered these barriers.
 3     19. By failing to provide accessible facilities, the defendants denied the
 4   plaintiff full and equal access.
 5     20. The failure to provide accessible facilities created difficulty and
 6   discomfort for the Plaintiff.
 7     21. Sales counters are one of the facilities, privileges, and advantages
 8   offered by Defendants to patrons of the Store.
 9     22. Even though the plaintiff did not encounter the barrier, the defendants
10   failed to provide an accessible sales counter.
11     23. The defendants have failed to maintain in working and useable
12   conditions those features required to provide ready access to persons with
13   disabilities.
14     24. The barriers identified above are easily removed without much
15   difficulty or expense. They are the types of barriers identified by the
16   Department of Justice as presumably readily achievable to remove and, in fact,
17   these barriers are readily achievable to remove. Moreover, there are numerous
18   alternative accommodations that could be made to provide a greater level of
19   access if complete removal were not achievable.
20     25. Plaintiff will return to the Store to avail himself of its goods and to
21   determine compliance with the disability access laws once it is represented to
22   him that the Store and its facilities are accessible. Plaintiff is currently deterred
23   from doing so because of his knowledge of the existing barriers and his
24   uncertainty about the existence of yet other barriers on the site. If the barriers
25   are not removed, the plaintiff will face unlawful and discriminatory barriers
26   again.
27     26. Given the obvious and blatant nature of the barriers and violations
28   alleged herein, the plaintiff alleges, on information and belief, that there are


                                              4

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 5 of 8 Page ID #:5




 1   other violations and barriers on the site that relate to his disability. Plaintiff will
 2   amend the complaint, to provide proper notice regarding the scope of this
 3   lawsuit, once he conducts a site inspection. However, please be on notice that
 4   the plaintiff seeks to have all barriers related to his disability remedied. See
 5   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
 6   encounters one barrier at a site, he can sue to have all barriers that relate to his
 7   disability removed regardless of whether he personally encountered them).
 8
 9   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
10   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
11   Defendants.) (42 U.S.C. section 12101, et seq.)
12     27. Plaintiff re-pleads and incorporates by reference, as if fully set forth
13   again herein, the allegations contained in all prior paragraphs of this
14   complaint.
15     28. Under the ADA, it is an act of discrimination to fail to ensure that the
16   privileges, advantages, accommodations, facilities, goods and services of any
17   place of public accommodation is offered on a full and equal basis by anyone
18   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
19   § 12182(a). Discrimination is defined, inter alia, as follows:
20             a. A failure to make reasonable modifications in policies, practices,
21                or procedures, when such modifications are necessary to afford
22                goods,     services,     facilities,   privileges,    advantages,      or
23                accommodations to individuals with disabilities, unless the
24                accommodation would work a fundamental alteration of those
25                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
26             b. A failure to remove architectural barriers where such removal is
27                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
28                defined by reference to the ADA Standards.


                                               5

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 6 of 8 Page ID #:6




 1            c. A failure to make alterations in such a manner that, to the
 2                maximum extent feasible, the altered portions of the facility are
 3                readily accessible to and usable by individuals with disabilities,
 4                including individuals who use wheelchairs or to ensure that, to the
 5                maximum extent feasible, the path of travel to the altered area and
 6                the bathrooms, telephones, and drinking fountains serving the
 7                altered area, are readily accessible to and usable by individuals
 8                with disabilities. 42 U.S.C. § 12183(a)(2).
 9     29. When a business provides facilities such as paths of travel, it must
10   provide accessible paths of travel.
11     30. Here, accessible paths of travel have not been provided.
12     31. When a business provides facilities such as an entrance, it must provide
13   an accessible entrance.
14     32. Here, accessible entrances have not been provided.
15     33. When a business provides facilities such as sales counters, it must
16   provide accessible sales counters.
17     34. Here, accessible sales counters have not been provided.
18     35. The Safe Harbor provisions of the 2010 Standards are not applicable
19   here because the conditions challenged in this lawsuit do not comply with the
20   1991 Standards.
21     36. A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily
23   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24     37. Here, the failure to ensure that the accessible facilities were available
25   and ready to be used by the plaintiff is a violation of the law.
26
27
28


                                             6

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 7 of 8 Page ID #:7




 1   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
 2   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
 3   Code § 51-53.)
 4      38. Plaintiff repleads and incorporates by reference, as if fully set forth
 5   again herein, the allegations contained in all prior paragraphs of this
 6   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
 7   that persons with disabilities are entitled to full and equal accommodations,
 8   advantages, facilities, privileges, or services in all business establishment of
 9   every kind whatsoever within the jurisdiction of the State of California. Cal.
10   Civ. Code §51(b).
11      39. The Unruh Act provides that a violation of the ADA is a violation of the
12   Unruh Act. Cal. Civ. Code, § 51(f).
13      40. Defendants’ acts and omissions, as herein alleged, have violated the
14   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
15   rights to full and equal use of the accommodations, advantages, facilities,
16   privileges, or services offered.
17      41. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
18   discomfort or embarrassment for the plaintiff, the defendants are also each
19   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
20   (c).)
21
22             PRAYER:
23             Wherefore, Plaintiff prays that this Court award damages and provide
24   relief as follows:
25           1. For injunctive relief, compelling Defendants to comply with the
26   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
27   plaintiff is not invoking section 55 of the California Civil Code and is not
28   seeking injunctive relief under the Disabled Persons Act at all.


                                              7

     Complaint
Case 2:19-cv-05878-AB-AFM Document 1 Filed 07/09/19 Page 8 of 8 Page ID #:8




 1      2. Damages under the Unruh Civil Rights Act, which provides for actual
 2   damages and a statutory minimum of $4,000 for each offense.
 3      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 4   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 5
     Dated: July 2, 2019             CENTER FOR DISABILITY ACCESS
 6
 7                                   By:
 8
                                     ______________________________
 9
                                            Russell Handy, Esq.
10                                          Attorney for plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
